EXAMINER'S COMMENT
Response to Amendment
As directed by the amendment filed 20 August 2021: 
The amendments to claims 1, 7-9, and 12 are sufficient to overcome the rejections under 35 U.S.C. 112(b) listed in the previous action. Accordingly, the rejections under 35 U.S.C. 112(b) have been withdrawn. 
The amendments to claim 9 are sufficient to overcome the drawing objections listed in the previous action. Accordingly, the drawing objections have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marcus A. Smetka on 03 September 2021. 

The application has been amended as follows: 
In the claims (as filed 20 August 2021): 
Claim 1 now reads as follows: 
1. A surgical saw blade cartridge comprising: 
a guide bar including a proximal end and a distal end, the guide bar comprising:
two outer plates; and

wherein an outer surface of the outer tine forms a section of an outer side surface of the guide bar;
the guide bar includes a side weld formed along the section of the outer side surface of the guide bar that couples the outer tine to each of the two outer plates;
a blade coupled to the guide bar, the blade comprising a web and a blade head, the web disposed between the two outer plates; and
wherein the blade head is integral with and located distal to the web, the blade head formed with teeth located distal to the guide bar, the teeth having a sufficient thickness to form a kerf able to receive the guide bar. 

In claim 6 / ll. 3: “a base” now reads “the base”

Claim 13 now reads as follows: 
13. A method of forming a surgical saw blade cartridge, the method including: 
forming a guide bar with a top plate, a bottom plate, and an inner layer, the guide bar including a proximal end and a distal end, the inner layer defining a base at the proximal end of the guide bar and comprising an outer tine; 
wherein the outer tine extends distally from the base at the proximal end of the guide bar, and wherein an outer surface of the outer tine forms a section of an outer side surface of the guide bar;
welding the inner layer to the top plate or the bottom plate;
coupling a blade to the guide bar, wherein the blade comprises a web disposed between the top plate and the bottom plate, and a blade head integral with and located distal to the web, the head 
welding the other of the top plate or the bottom plate to an exposed face of the inner plate; and 
side-welding the inner layer and the bottom plate and the top plate so as to form side welds along the section of the outer side surface of the guide bar that couple the outer tine to the top plate and the bottom plate.

Claim 14 is canceled. 

Claim 15 now reads as follows: 
15. The method of claim 13, further including positioning the blade so that the blade head is located immediately forward of the distal end of the guide bar.

Claim 17 is canceled. 

In claim 18 / ll. 2: “the opposed” now reads “opposed” 

Independent claim 19 has been added and reads as follows: 
19. A surgical saw blade cartridge comprising:
a guide bar including a proximal end and a distal end, the guide bar comprising:
two outer plates; and
an inner layer located between the outer plates, the inner layer defining a base at the proximal end of the guide bar and comprising an outer tine that extends distally from the base;

the guide bar includes a side weld formed along the section of the outer side surface of the guide bar, the side weld defines a weld coupling the outer tine of the inner layer to each of the two outer plates;
a blade coupled to the guide bar, the blade comprising a web and a blade head, the web disposed between the two outer plates; and
wherein the blade head is integral with and located distal to the web, the blade head formed with teeth located distal to the guide bar, the teeth having a sufficient thickness to form a kerf able to receive the guide bar. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276.  The examiner can normally be reached on M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/TRACY L KAMIKAWA/Examiner, Art Unit 3775                                                                                                                                                                                                        
/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775